Case 2:21-mb-05136-DMF Document1 Filed 07/23/21 Page 1 of 3

Search Warrant

UNITED STATES DISTRICT COURT

for the
District of Arizona

In the Matter of the Search of
(Briefly Describe the property to be searched or identify the person by name and

address Case No. Q L _ Ss [3S

Santos Alvarado Baltazar, year of birth 1989

 

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the District of _Arizona
(identify the person or describe the property to be searched and give its location):

As further described in Attachment A.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

As set forth in Attachment B.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before C / > | 2 \
(not to exceed 14 days)
in the daytime 6:00 a.m. to 10 p.m.
CJ at any time in the day or night as I find reasonable cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to
the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the United States Magistrate Judge on duty.

 

(name)

CJ I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be searched or

seized (check the appropriate box) CJ for 30 days (not to exceed 30)
(] until, the facts justifying, the later specific date ; ; )
Date and time issued: .\ “SY DY, ova | é U. Fo pun a

‘
Judge’s signature 1 \

City and State: Phoenix, Arizona Hon. Deborah M. Fine, U.S. Magistrate Judge
Printed name and title

 
Case 2:21-mb-05136-DMF Document1 Filed 07/23/21 Page 2 of 3

ATTACHMENT A
DESCRIPTION OF PERSON TO BE SEARCHED

Santos Alvarado Baltazar, a 32-year-old Hispanic male, year of birth 1989,
who is approximately 5°04” in height and 140 pounds in weight. Santos has black

hair, brown eyes, and is presently employed at a known farm in Casa Grande,

Arizona 85194.

a
fa
i
rs
a
|
pee
3
aad
Q

 

 
Case 2:21-mb-05136-DMF Document1 Filed 07/23/21 Page 3 of 3

ATTACHMENT B

ITEMS TO BE SEIZED

Evidence in the form of deoxyribonucleic acid (DNA) to be obtained from Santos

Alvarado Baltazar, year of birth, through cotton/buccal swabs in the mouth.

 
